Citation Nr: 1100276	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to April 23, 2009.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to April 
1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

As will be discussed in further detail in the following decision, 
the initial threshold to entitlement to a TDIU is a less than 
100 percent schedular rating for the service-connected 
disability(ies).  Here, a total combined schedular rating based 
on the Veteran's service-connected disabilities has been in 
effect since April 23, 2009.  Clearly, therefore, a TDIU may not 
also be granted since April 23, 2009.  See VAOPGCPREC 6-99 
(June 7, 1999).  Indeed, and in this regard, the Board notes that 
a total combined schedular rating for a service-connected 
disability (such as in this case) is a greater benefit than a 
TDIU.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  Accordingly, 
the Board has recharacterized the Veteran's TDIU claim as is 
listed on the title page of this decision and to include 
consideration of such a benefit prior to April 23, 2009.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent medical evidence of record indicates that the 
Veteran's diabetes mellitus, type II, is manifested by use of 
insulin and oral medication and the need for a restricted diet 
but not by the need for regulation of activities.

3.  Prior to April 23, 2009, the Veteran met the schedular 
criteria for TDIU, and the competent evidence of record shows 
that his service-connected disabilities prevented him from 
securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for the service-connected diabetes mellitus, type II, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2010).

2.  Prior to April 23, 2009, the criteria for a TDIU have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, 
with respect to the issue of entitlement to TDIU, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

With respect to the remaining issue adjudicated herein (the 
Veteran's claim for an increased rating for his service-connected 
diabetes), the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Specifically, under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it must notify 
the claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence the 
claimant is expected to provide.  38 C.F.R. § 3.159 (2009).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  

With respect to the increased rating claim adjudicated herein, 
letters sent to the Veteran in October 2007 and February 2009 
fully satisfied the duty to notify provisions of  VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate this issue; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
this claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In addition, this correspondence informed the Veteran that, 
should an increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Also, he was 
notified of his opportunity to provide medical and lay evidence 
relevant to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (which also stipulates that the notice required by 
section 5103(a) need not be specific to the particular veteran's 
circumstances; that is, VA need not notify a veteran of the 
specific diagnostic codes that may be considered or notify of any 
need for evidence demonstrating the effect that the worsening of 
the disability has on the particular veteran's daily life).  

The timing defect of the February 2009 letter was cured by the 
RO's subsequent readjudication of the Veteran's increased rating 
claim and issuance of a supplemental statement of the case in 
June 2009.  Accordingly, the Board finds that the procedural 
requirements of the law pertaining to VA's duty to notify the 
Veteran have been satisfied.  No further due process development 
of notification of this increased rating claim is required.  

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Veteran was 
afforded pertinent VA examinations in December 2007, December 
2008, and April 2009.  38 C.F.R. § 3.159(c)(4) (2010).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, 
collectively, the VA examinations obtained in this case are 
adequate as they were predicated on a review of the claims folder 
and medical records contained therein; contain a description of 
the history of the disability at issue; and document and consider 
the Veteran's complaints and symptoms.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4) (2010).  

The Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In sum, 
the facts relevant to this appeal have been properly developed 
and there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 
3.159.  Thus, the Veteran will not be prejudiced by the Board's 
proceeding to adjudicate the merits of the Veteran's increased 
rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Staged ratings are not warranted in 
this case.

The rating criteria for diabetes mellitus are found in 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2010).

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.  Id. 

Diabetes mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet warrants a 20 percent 
evaluation.  Id.  

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, with 
noncompensable complications to be considered as part of the 
diabetic process under Diagnostic Code 7913.  Id at Note (1).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more appropriate" 
than the one used by the RO, Diagnostic Code 7913.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically to 
the disability at issue (diabetes mellitus) but also because it 
provides specific guidance as to how symptoms of this disability 
are to be evaluated.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under Diagnostic Code 
7913, with reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.  

The Veteran contends that his type 2 diabetes mellitus is more 
severe than the assigned 20 percent disability rating.  He 
reported that he takes insulin in addition to oral medication to 
control his blood sugar, and that his activities are restricted 
due to his diabetes.  In adjudicating this issue, the Board has 
considered these contentions but finds that the pertinent medical 
findings, as shown in the examinations conducted during the 
current appeal and VA treatment records, directly address the 
criteria under which this service-connected disability is 
evaluated and are, thus, more probative than the subjective 
evidence of complaints regarding the severity of the pertinent 
symptomatology.

As has been discussed in the law and regulations section above, 
in order for a 40 percent disability rating to be awarded, the 
service-connected diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities.  These criteria 
are conjunctive; all three elements must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the conditions 
listed in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].

The evidence of record shows a long history of treatment for type 
2 diabetes mellitus and complications of the disease, to include 
coronary artery disease and peripheral neuropathy.  Additionally, 
the record shows a history of treatment for non-service connected 
muscular dystrophy.  

A review of the treatment records shows the Veteran requires 
insulin injections twice daily, oral medication and a restricted 
diet.  However, with respect to regulation of activity (defined 
in the schedular criteria as avoidance of strenuous occupational 
and recreational activities), no health care provider has 
suggested that any of the Veteran' activities be limited.  
Specifically, VA examination reports from December 2007, December 
2008, and April 2009 noted no history of restricted activities.  
In fact, the examiners determined that the Veteran's diabetes 
causes him no more than symptoms of fatigue.  The examiners 
specifically stated that the Veteran's diabetes does not require 
regulation of his activities.  

Further, the Board notes that the general medical evidence of 
record primarily shows that problems with the Veteran's lower 
extremities are caused by his service-connected peripheral 
neuropathy (currently assigned separate 20 percent disability 
evaluations for each leg) and his nonservice connected muscular 
dystrophy.  Although the Veteran contends that there are certain 
activities he cannot do, the medical records are absent for 
regulation of activity specifically due to his service-connected 
diabetes mellitus.  

Accordingly, and based on this evidentiary posture, the Board 
concludes that the Veteran's service-connected diabetes mellitus 
does not require avoidance of strenuous occupational and 
recreational activities.  As all three criteria for the 
assignment of a 40 percent disability rating are not met, that 
next higher rating (of 40 percent) may not be awarded.  Thus, the 
Board finds that no basis exists for the assignment of a rating 
in excess of 20 percent for diabetes under Diagnostic Code 7913.

The Board further finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular rating.  
The service-connected disorder is adequately rated under the 
available schedular criteria.  The objective findings of physical 
impairment are well documented.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 
(2008).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's increased rating claim.

TDIU Claim

With regard to the Veteran's claim for a TDIU, the Board finds 
that the criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
have been met.  38 C.F.R. § 4.16 (2010).  In this case, the 
Veteran contends that he is unable to work primarily due to his 
service-connected type 2 diabetes mellitus, peripheral 
neuropathy, and coronary artery disease.  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric, (4) 
multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war. 

The United States Court of Appeals for Veterans Claims (CAVC or 
Court) has held that, in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment. The question is 
whether a veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
actually find employment.  Id.

Here, the Veteran contends that his service-connected 
disabilities render him unemployable without regard to his 
nonservice-connected disabilities.  The Veteran is service 
connected with a compensable rating for coronary artery disease 
(60%, from January 13, 2009), peripheral vascular disease of the 
right leg (40%, from April 23, 2009), peripheral vascular disease 
of the left leg (40%, from April 23, 2009), posttraumatic stress 
disorder (PTSD) (30%, from November 22, 2006), diabetes mellitus 
(20%, from January 27, 2006), peripheral neuropathy of the left 
lower extremity (20%, from May 8, 2007), peripheral neuropathy of 
the right lower extremity (20%, from September 24, 2007), and 
tinnitus (10%, from November 22, 2006).  The Veteran is 
noncompensably rated for service-connected erectile dysfunction 
and bilateral hearing loss.  These current ratings combine for a 
total combined schedular evaluation, effective from April 23, 
2009.  

The Board observes that, prior to April 23, 2009, the Veteran's 
combined schedular rating was 90 percent, effective from January 
13, 2009, and 70 percent, effective from May 8, 2007.  Further, 
the Board acknowledges that, the Veteran has met the schedular 
criteria for a TDIU only since January 13, 2009, the effective 
date of when he had one service-connected disability assigned a 
60 percent rating (coronary artery disease) and a 90 percent 
combined rating for all service-connected disabilities.  He did 
not meet the schedular criteria prior to January 13, 2009, 
because, prior to that date, he did not have at least one 
disability ratable at 40 percent or more and a combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2010).  

It is the established policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2010).

The ultimate question is whether the Veteran, in light of his 
service-connected disabilities, is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose, supra.  When evaluating a 
TDIU claim, the Board must look to the circumstances in the 
Veteran's case, apart from any nonservice-connected condition and 
advancing age.  Id.  In considering the Veteran's prior work 
experience, education and skill level, the Board finds that the 
Veteran's service-connected disabilities prevent him from 
securing and following substantially gainful employment.  Based 
on a review of the record which shows a history of physically 
demanding work in restaurants and due to the combined effect of 
the Veteran's service-connected disabilities, the Board finds 
that a TDIU rating is warranted prior to April 23, 2009.  

The Veteran filed a claim for a TDIU in September 2007.  
Throughout the appeal period (and prior to April 23, 2009), he 
has been unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
Specifically, the evidence of record shows that he has a history 
of working in restaurants as part of the restaurant crew (i.e. 
dishwasher, bus boy, etc.).  He is currently unemployed and has 
not worked since April 2007.  He reported that he left his most 
recent employment as a dishwasher because he was not able keep up 
with the physical demands of the work and could not stand for 
long periods of time or do the physical labor required of him.  

In this regard, the Board acknowledges that, in an October 2007 
statement, the Veteran's former employer indicates that the 
Veteran's employment required him to bus tables and clean rooms 
and that he was given fewer hours and allowed to sit and take 
more frequent short breaks due to his physical disabilities.  Of 
significance to the Board in this matter is the fact that, 
despite these allowances made to the Veteran, he was still unable 
to work.  In reaching this conclusion, the Board finds the 
Veteran's contentions regarding his difficulties standing to be 
competent.  

Of further significance are the results of an April 2009 VA 
examination.  Specifically, at that evaluation, the examiner 
opined that the Veteran's muscular dystrophy impaired his ability 
to walk, his coronary artery disease caused diminished endurance, 
his diabetes caused increasing fatigue, and his peripheral 
neuropathy caused leg pain.  He stated that all of these 
disabilities impaired the Veteran's ability to hold employment.  
In this regard, the Board acknowledges that the April 2009 VA 
examiner did not discuss each disability standing alone.  
However, given the stated employment restrictions outlined by the 
most recent VA examiner as to some of the Veteran's service-
connected disabilities, the Board will therefore resolve any 
reasonable doubt on this point in the Veteran's favor.  Of 
significance to the Board in this matter is the fact that three 
of the four disabilities which the examiner found to render the 
Veteran unemployable are service-connected.  

Further, the Board finds that, at a prior VA examination which 
was conducted in January 2009, the examiner found moderate 
impairment in the Veteran's ability to exercise and complete 
sporting and recreational activities as a result of his coronary 
artery disease.  Moreover, the Board again points out that the 
Veteran has not worked since 2007.  His assertions regarding his 
difficulties standing at work are deemed competent.  

In conclusion, the Board has resolved reasonable doubt in the 
Veteran's favor and finds that his service-connected disabilities 
precluded him from engaging in substantially gainful employment 
prior to April 23, 2009.  This portion of the Veteran's appeal 
is, therefore, granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  


ORDER

Entitlement to a disability rating in excess of 20 percent for 
service-connected diabetes mellitus, type II, is denied.

Entitlement to a TDIU, prior to April 23, 2009, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


